Citation Nr: 1145537	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a service connected back disability, currently rated as 10 percent disabling.

2.  Entitlement to an additional temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for a left sided L4-L5 and L5-S1 hemilaminectomy performed on January 31, 2008.  

3.  Entitlement to an increased rating for a service connected left eye disability, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri, which denied compensable ratings for a lumbar back disability and a left eye disability.  Jurisdiction over these matters was transferred to the RO in Hartford, Connecticut, after issuance of the November 2006 rating decision. 

In March 2008, the RO issued a rating decision increasing the low back disability rating to 10 percent.  Similarly, a March 2009 rating action increased the disability evaluation for the left eye disorder to 10 percent.  Since higher ratings are available, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a November 2008 hearing before a Decision Review Officer (DRO hearing) at the Hartford RO.  The hearing transcript is associated with the record.

In December 2008 correspondence, the Veteran reported that he was satisfied with the RO decisions regarding his increased ratings for a left knee replacement and right shoulder bursitis.  These issues have not been certified for appeal, and the Board will not consider them in the instant decision.  

In March 2009, the RO issued statements of case (SOC) regarding service connection for systemic arthritis and a higher initial rating for a right knee disability.  The Veteran did not file a substantive appeal as to those issues and thus they are not in appellate status.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.302 (2010).  

Also in March 2009, a rating decision, in pertinent part, granted a temporary total rating of one month from January 31, 2008, through February 29, 2008, for convalescence pursuant to 38 C.F.R. § 4.30 for back surgery performed on January 31, 2008; total disability rating based upon individual unemployability (TDIU) beginning July 1, 2008; and, service connection for left femoral neuropathy.  The TDIU effective date began when the Veteran's total rating ended.  As the rating actions for the issues of TDIU and left femoral neuropathy result in a full grant of the benefit sought, those issues are no longer on appeal.  

The Board has recharacterized the issue of an increased rating for a low back disability by separately considering the temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for back surgery performed on January 31, 2008.  

The issue of entitlement to an increased rating for a service connected left eye disability, currently rated as noncompensable is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability is manifested by limitation of flexion to 90 degrees and a combined range of motion greater than 120 degrees without abnormal gait, abnormal spinal contour, thoracolumbar spine ankylosis or doctor prescribed bedrest. 

2.  From December 1, 2007 to January 31, 2008, the Veteran had left lower extremity radiculopathy manifested by numbness, slight loss of left leg motor strength and chronic complaints of radiating pain, without muscle atrophy; his disability is equivalent to moderately severe incomplete paralysis of the left sciatic nerve. 

3.  Prior to December 1, 2007 and after January 31, 2008, the Veteran did not have lower extremity radiculopathy manifested by numbness and occasional complaints of radiating pain without loss of muscle strength, muscle atrophy or sensory disturbances equivalent to mild incomplete paralysis of the left sciatic nerve. 

4.  The Veteran did not require convalescence greater than a month following a January 31, 2008, left-sided L4-L5 and L5-S1 hemilaminectomy, did not experience any severe post-operative residuals, and did not require any immobilization by cast.

 
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC) 5243 (2011).  

2.  From December 1, 2007 to January 31, 2008, the criteria for a 40 percent initial separate rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520 (2011). 

3.  The criteria for extending a temporary total rating for convalescence beyond one month have not been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In a letter issued in July 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  The notice letter did not specifically inform him of the 38 C.F.R. § 4.30 criteria for a temporary total rating for convalescence.  However, in a March 2009 supplemental statement of the case (SSOC), the RO awarded a one month temporary total rating for convalescence from January 31, 2008 back surgery as part of its adjudication for an increased rating for the low back disability.  He has had over two years to submit argument and evidence regarding the convalescence period.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Such representative submitted a brief in September 2011 detailing the specific criteria relating to temporary total ratings.  Thus, through his representative, there is a showing of actual knowledge of the types of information necessary to substantiate the claim.  For these reasons, the Veteran was not deprived of a meaningful opportunity to participate in the adjudication of his claim, and was not prejudiced by any notification deficiency.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); Parker v. Brown, 9 Vet. App. 476 (1996). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The record includes Social Security Administration (SSA) disability records submitted by the Veteran.  The Board notes that the Veteran exclusively reported private medical treatment.  VA has obtained all private records identified by him and informed him of the medical records used to rate his claims on appeal in the March 2009 SSOC.  He has not identified any additional private medical records he desires for VA consideration in adjudicating his claims.  

The Veteran was also provided a proper orthopedic examination in January 2009 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected low back disability has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board finds that VA fulfilled its duty to assist in obtaining relevant medical evidence.  38 C.F.R. § 3.159(c).    

The Veteran was not afforded a VA examination or medical opinion with respect to his appeal for an additional temporary total rating for convalescence under 38 C.F.R. § 4.30 for January 31, 2008 back surgery.  In this instance, the Board finds that a medical opinion/examination is not necessary to adjudicate this claim.  The operative and post operative records show that there were no complications with the surgery and that two weeks following the surgery the Veteran was described as "feeling great."  See February 2008 records by Dr. M.H.  The Veteran has not submitted any additional lay or medical evidence indicating that any complication occurred or that he necessitated any additional month(s) for convalescence after February 29, 2008.  In this instance, the Board finds that VA's duty to assist in providing a medical examination or opinion is not triggered.  38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

I.  Increased rating laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2011). 

The following notes accompany the General Rating Formula: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

Additionally, Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.   Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011). 

For neurological manifestations, DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under DC 8620 and neuralgia of that nerve under DC 8720. 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Evidence

In July 2006, the Veteran described having mid back pain during the past six weeks.  Bending exacerbated the pain.  

The Veteran submitted May 2007 statements from his friends, including a medical doctor, chiropractor, and treating physician.  They observed a rapid decline in his overall function.  His employer also reported that his health issues, primarily knee problems, reduced his ability to work.  

The Veteran underwent a VA spine examination in May 2007.  He reported low back pain and left-sided sciatica symptoms.  He greatly limited his activities to avoid flare-ups of back pain.  Such flare-ups occurred two to three times a year, caused by overexertion.  During flare-ups, he had lumbar stiffness and pain radiating into his buttocks.  

Clinical examination showed normal spine, limbs, posture, and gait.  Range of motion showed: forward flexion to 90 degrees with limitation due to pain; and extension and left lateral flexion to 30 degrees with limitation due to pain.  Right lateral flexion and left and right lateral rotations were normal, with movement to 30 degrees.  There was no additional limitation due to pain, fatigue, weakness, or lack of endurance with repetition.  Deep tendon reflexes were between 1 and 2 bilaterally, with no sensory or motor deficits noted.  There were no incapacitating episodes.  X-rays showed minimal degenerative changes at L3-4 and L5-S1 levels.  The diagnosis was degenerative joint disease of the lumbar spine with mild to moderate residual functional impairments.  

In January 2008, the Veteran sought treatment from Dr. M.H. for worsening back and left leg pain.  He stated that his condition had dramatically worsened during the prior month.  He had severe pain starting in the left buttocks and travelling down the left leg.  He also had paresthesia and weakness in his left leg.  Clinical examination showed a normal stance and gait.  He was able to walk on his toes and heels.  He demonstrated lumbar forward flexion motion sufficient to touch his knees.  Sitting root test was positive on the left and negative on the right.  Motor strength was 4 for the left lower extremity, but normal for all other major motor groups.  The examiner noted hypesthesia in the L5 distribution.  Knee and ankle jerks were positive 1-2.  Plantars were doing-going.  Straight leg testing was positive in the left and negative on the right.  CT studies showed large extruded disc herniation from L4-5 which was sequestered behind the body of L5.  It caused compression of the L5 and S1 nerve roots on the left side.  X-rays of the lumbar spine showed normal alignment without spondyolisthesis or scoliosis.  The examiner recommended a microdiskectomy.  

On January 31, 2008, the Veteran underwent a hemilaminectomy (microdiskectomy) for his herniated disc at L4-L5 with migration to L5-S1.  No complications were noted in the operative report.  

In February 2008, the Veteran visited Dr. M.H. for his initial post operative evaluation.  He was noted to be "feeling great."  He reported that the preoperative pain was gone, but he had a little residual perisurgical pain in his back.  He had started exercising and was wearing a back brace.  He declined physical therapy.  He was scheduled for his next consultation in three months.  

In a November 2008 DRO hearing, the Veteran reported having recent surgery due to flare ups of back pain from a herniated disc.  He was restricted from any bending and lifting activity.  He also noted that prior to the surgery his left leg was completely numb.  At the time of the hearing, his interior calf was completely numb.  

In December 2008, the Veteran reported that his recent microdiskectomy alleviated the sharp stabbing pain in his left leg.  However, he continued to have pain and weakness from sciatica in both lower extremities during flare-ups triggered by cold or damp weather.  

VA reexamined the Veteran for his back disability in January 2009.  At that time, he described a daily dull and annoying pain that increased with minimal activity.  Flare-ups caused him to constantly shift his weight while standing or sitting.  He reported complete functional impairment during flare-ups.  Since the microdiskectomy, he had two episodes of sciatica on the left side.  He denied additional neurological symptoms including bowel problems or numbness.  Upon activity he used a back brace.  

Clinical examination of the peripheral nerves included reports of left leg medial numbness since the total left knee replacement.  The Veteran exhibited +2 deep tendon reflexes and positive proprioception in both lower extremities.  Straight leg testing was negative in both legs.  He showed a positive sensation with light touch, pain, temperature, and vibration.  However, there was decreased sensation to light touch and temperature in the medial left lower extremity from the knee to the ankle.  

The examiner noted femoral nerve impairment.  She opined that the left leg numbness was less likely related to the lumbar spine and at least as likely related to the residual complication of the total left knee replacement.   

Clinical examination of the lumbar spine showed a range of motion of the forward flexion to 90 degrees, extension to 30 degrees, and right lateral flexion to 25 degrees with pain beginning at 25 degrees, right lateral rotation to 40 degrees with pain beginning at 40 degrees, left lateral flexion to 30 degrees, and left lateral rotation to 45 degrees with beginning at 45 degrees.  The examiner noted that the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance during the second and third repetition.  No muscle spasm or local tenderness was found.  While guarding was evident, it was not severe enough to result in an abnormal gait or spinal contour (i.e. scoliosis).  No ankylosis was found, nor was there evidence of bowel or bladder impairment.  She commented that there were no acute signs or symptoms of intervertebral disc disease that required bed rest prescribed by a physician.  She reviewed the January 2008 spine MRI and X-ray showing herniated disc from L4-5 and compression of L5-S1 nerve roots on the left.  She diagnosed degenerative disc disease with periodic sciatica from the low back to left buttocks to the left knee and L5 radiculopathy.  She opined that the left leg numbness was less likely related to the lumbar spine and at least as likely related to the residual complication of the total left knee replacement.   

Orthopedic manifestations

The objective medical evidence, as set forth above, does not show limitation in range of motion sufficient to meet the criteria for a 20 percent rating under DC 5237.  Id.  At both VA examinations, the examiners considered additional functional limitation as contemplated by the DeLuca criteria.  There are no additional ranges of motion studies for comparison.  

The Board has considered the Veteran's lay descriptions and reports of flare-ups.   
At the May 2007 VA examination, he reported having back pain flare-ups only two or three times per year.  The record indicates that in December 2007 he had a sharp increase in back and left leg pain due to a herniated disc.  Nonetheless, in January 2008, Dr. M.H. noted that he could bend forward to touch his knees, walk on his toes and heels, and exhibited a normal stance and gait.  His records also show that the primary symptom was left sided sciatica, rather than back pain.  

At the November 2008 DRO hearing, the Veteran described significant difficulties with bending, suggesting a significant restriction in lumbar forward flexion.  At the January 2009 VA examination, he reported complete functional impairment during flare-ups of back pain caused by weather changes.  He did not detail the frequency of these flare-ups.  He also described flare-ups associated with increased activity, specifically bending.  These flare-ups result in dull aching low back pain and sciatic pain in the left buttocks, but were not of an incapacitating nature.  

The above cited lay reports about these flare-ups are vague in terms of the precise duration, frequency, and nature of flare-up symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  After careful consideration, the Board finds that these reports alone are insufficient to warrant a higher rating in light of the clinical findings at the VA examinations.  Id.; DeLuca.  

The Board has also considered whether a 20 percent rating is warranted based upon muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, DC 5237.  An MRI study taken in January 2008 was negative for scoliosis and showed normal spinal alignment.  The January 2009 VA examiner specifically considered whether there was muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  She found that an abnormal gait, abnormal spinal contour, or ankylosis were absent.  Thus, an increased rating based upon abnormal gait or spinal contour is not for application.  

The Board has contemplated all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  However, the Board has identified no code section that provides a basis upon which to assign a higher disability rating for the orthopedic manifestations of the Veteran's low back disability.

Neurologic manifestations

The Board has considered the criteria for evaluating intervertebral disc syndrome based upon incapacitating episodes.  The May 2007 and January 2009 VA examination reports reflect that the Veteran did not have physician prescribed bed rest to treat his back pain.  There is no additional evidence suggesting he had prescription prescribed bed rest at anytime during the appeal period.  Thus, the Board finds that a rating based upon incapacitating episodes is not warranted.  Id.  

Further regarding the neurologic component of the low back disability at issue, the RO did not explicitly consider entitlement to separate ratings for radiculopathy of the right and left lower extremities.  Because VA is required to evaluate the neurologic and orthopedic manifestations of service connected back disabilities, his claim for an increased rating for his low back disability is deemed to encompass claims for increase for the associated radiculopathy as neurologic manifestations of his back disability.  

The RO did inform the Veteran in the March 2008 statement of the case that his back disability was evaluated on the basis of its neurologic and orthopedic manifestations.  He has had several years to submit argument and evidence on the neurologic manifestations of the disability and was afforded the opportunity for a hearing.  Hence, he was not deprived of a meaningful opportunity to participate in the adjudication of the neurologic aspect to his claim, and was not prejudiced.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); Parker v. Brown, 9 Vet. App. 476 (1996). 

The Veteran has been assigned a 10 percent disability rating for left femoral neuropathy as related to status post total left knee replacement beginning July 1, 2008, and a temporary total rating for convalescence from January 31, 2008, to February 29, 2008, for back surgery (also referred to as a microdiskectomy or hemilaminectomy).  Thus, any additional rating for neurologic manifestations of the back disability must not overlap with these currently assigned ratings.  38 C.F.R. § 4.14; Esteban.  

(i) Prior to December 1, 2007

At the May 2007 VA examination, the Veteran described left-sided sciatica symptoms.  Clinical examination showed slightly hypoactive deep tendon reflexes, but no sensory or motor deficit in the lower extremities.  Until December 1, 2007, there is no additional lay or medical evidence concerning sciatica or related neurologic abnormality.  Other than the finding of slightly hypoactive deep tendon reflexes in May 2007, there is no evidence indicating neurologic manifestations of the low back disability.  Accordingly, the Board does not find a separate rating for neurological manifestations of the low back disability is warranted prior to December 1, 2007.  

(ii) December 1, 2007, to January 30, 2008

Although there is no specific treatment record indicating December 1, 2007, as the exact onset date for the Veteran's lumbar-related neurologic symptoms, the record overall reflects that such problems arose around this time.  Indeed, in a report from Dr. M.H. dated in January 2008, it was noted that the symptoms for which the Veteran was then receiving treatment dated back to December. Resolving any doubt in the Veteran's favor, the Board finds that such date is the earliest point at which neurologic deficits specific to the low-back disability may be inferred in the record.  From this point, the Veteran experienced paresthesia and weakness in left leg.  He had a positive straight leg test in his left lower extremity at the January 2008 treatment with Dr. M.H. referenced above.  Motor strength was four in left lower extremity, but normal for the right lower extremity.  Hypethesia was found in the L5 distribution.  Dr. M.H. diagnosed radiculopathy of the left leg as secondary to disc herniation at L4-5 and recommended a microdiskectomy.  The operative report on January 31, 2008, and the post operative notes dated in February 2008 indicate the surgery successfully treated the left lower extremity sciatica as the Veteran reported the preoperative pain disappeared and he did not have any symptoms in his leg.  At the November 2008 hearing, the Veteran described his left leg as completely numb prior to the surgery.   

Based upon this evidence, the Board finds that a rating for moderately severe incomplete paralysis of the left leg is warranted from December 1, 2007 to January 30, 2008.  38 C.F.R. §§ 4.123, 4.124a, DC 8520.  The medical and lay evidence indicates that the Veteran began experiencing significant left leg pain and paresthesia in December 2007 and clinical findings reflect slight limitation in motor strength of the left leg.  However, there are no clinical findings suggesting muscle atrophy.  Since the disability picture consists primarily of sensory disturbance and pain of the left sciatic nerve without muscle atrophy, the Board declines to assign a severe rating.  Id.    

Beginning January 31, 2008, and through February 29, 2008, the Veteran was in receipt of temporary total rating for convalescence from back surgery.  Thus, consideration of a separate rating for neurologic manifestations is moot during the convalescence period.

The evidence shows that his left leg sciatic symptoms significantly improved or disappeared altogether immediately following the surgery.  Consequently, the Board declines to extend a rating for moderate incomplete paralysis following the one month convalescence period.  Id.

(iii) From March 1, 2008

In December 2008, the Veteran reported that he occasionally had bilateral pain and weakness in his lower extremities.

Clinical findings for the period from March 1, 2008, include the January 2009 VA examination report.  It shows normal deep tendon reflexes and negative straight leg raise test bilaterally, and positive sensory perception in the right leg.  However, the examiner found decreased sensation in the left calf and opined that it was related to the total left knee replacement.  There is no additional medical evidence concerning any neurological manifestations of the low back disability for this time period. 

After careful consideration, the Board finds that a separate rating for neurologic manifestations of the low back disability is not warranted from March 1, 2008.  Although the Veteran reports occasional weakness in his lower extremities, there has been no evidence of loss of muscle strength, muscle atrophy, or other sensory disturbance due to his low back disability.  The medical evidence indicates his complaints concerning decreased sensation in his left calf are related to his total left knee replacement, for which he is currently compensated.  Esteban.; 38 C.F.R. § 4.14.  

Beginning March 1, 2008, the evidence does not provide a basis to assign a separate rating for neurologic manifestations of the Veteran's low back disability.  38 C.F.R. §§ 4.30, 4.124a, DC 8520. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign increased ratings for the period prior to December 1, 2007 and after February 29, 2008 for neurological manifestations of the Veteran's low back disability.

Extraschedular consideration

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability manifests by symptoms including restricted motion and low back pain.  He is not currently employed.  However, his low back symptoms alone do not indicate that they would pose marked interference with his previous occupation as a realtor.  Because his symptoms are contemplated in the rating schedule, referral for extraschedular consideration is not warranted.  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a total rating for compensation based on individual unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran has been in receipt of a total combined disability rating from March 1, 2007, to July 1, 2008.  In a March 2009 statement, he reported being unemployed since July 1, 2007.  He has been awarded TDIU effective July 1, 2008 and he did not appeal that determination, to include the effective date.  Thus, it is not for further consideration as part of the increased rating claim on appeal.  

II. Entitlement to an additional temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for back surgery performed on January 31, 2008.  

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id. 

Extensions of one, two, or three months beyond the initial three months may be made by applying the same criteria.  Id. 

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995). 

The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden, 11 Vet. App. at 430 (1998).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery. 

The Veteran was awarded a one month convalescence period following the January 31, 2008, microdiskectomy.  He contends that an award for additional months is warranted.  

The January 31, 2008, microdiskectomy surgical report reflects that there were no complications during the procedure and that the Veteran had minimal blood loss.  A February 1, 2008, nursing note shows that the Veteran was doing "very well" and reported that he was able to sleep.  His first postoperative medical visit reflects that he was "feeling great," and that the preoperative sciatica pain disappeared.  He declined physical therapy.  

There is no medical or lay evidence that the Veteran experienced any severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, and required any immobilation by a cast. 

At the January 2009 VA examination, the Veteran reported having sciatic pain twice since the surgery and indicated that it only affected his left buttocks as opposed to his left leg.  He did not identify any post-operative complications.   

The evidence reveals that the Veteran required minimal convalescence following surgery, and certainly not more than the one month convalescence currently awarded under 38 C.F.R. § 4.30.  By his own reports following the surgery, he appears to have quickly recovered, and his preoperative left leg sciatica was completely resolved.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for an additional temporary total rating based upon convalescence from January 31, 2008 left sided L4-L5 and L5-S1 hemilaminectomy must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57 


ORDER

Entitlement to an increased rating for a lumbar spine disorder is denied.  

Entitlement to a separate 40 percent rating for left lower extremity radiculopathy is granted from December 1, 2007, to January 31, 2008.  

Entitlement to an additional temporary total rating under 38 C.F.R. § 4.30, based upon convalescence from a January 2008 left sided L4-L5 and L5-S1 hemilaminectomy is denied. 


REMAND

The Veterans Claims Assistance Act (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

At the February 2009 VA optometry examination, the Veteran reported having a prior optometry examination in New London sometime in 2006 or 2007, at which time he was informed that he had early cataracts.  It is unclear whether he was referring to care coordinated with the VA New London Community Based Outpatient Clinic (CBOC) or a private provider.  This optometry examination is not of record.  VA therefore has a duty to obtain this relevant record.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made). 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA treatment records for the Veteran are obtained and associated with the claims file, specifically optometry records from the VA New London CBOC in Connecticut.  Additionally, request the Veteran to indicate any private providers who have treated his left eye disability.  After obtaining necessary authorization, attempt to obtain any indicated records.  Any negative search results should be noted in the record and communicated to the Veteran.   

2. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


